Title: From Thomas Jefferson to George Gibson, 5 February 1781
From: Jefferson, Thomas
To: Gibson, George



Sir
Richmond 5th. Febry. 1781.

The Executive are Shortly to proceed to the reformation of the State Forces according to a resolution of Assembly. As your commission is the oldest it is probable the Council will be of opinion that you are entitled to a continuance in command, and I think they will consider it as fortunate that they will be at liberty to continue you; from what passed in conversation when I had the pleasure of seeing you I apprehended you did not mean to remain in Service. I shall be very glad to know your wishes before We proceed to this business as I shoud be anxious to retain your Services if not entirely disagreeable to you, and if you were determined to retire  that this might be effected on the footing you wou’d prefer. Your answer will oblige Sir Your very humble Servt.,

Th: Jefferson

